Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the "Agreement"), dated as of _____________,
20__, is made by and between _________________, a Delaware corporation (the
"Corporation"), and __________ (the "Indemnitee").

RECITALS

 

A.The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
and indemnification, due to increased exposure to litigation costs and risks
resulting from their service to such corporations, and due to the fact that the
exposure frequently bears no reasonable relationship to the compensation of such
directors and officers;

B.The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C.The Corporation and Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be so enormous (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers and
the exposure from such litigation frequently bears no reasonable relationship to
the compensation of such directors and officers;

D.The Corporation believes that it is unfair for its directors and officers to
assume the risk of huge judgments and other expenses which may occur in cases
where the director or officer was not culpable;

E.The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected.  The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;

F.The Corporation's Bylaws require the Corporation to indemnify its directors
and officers to the fullest extent not prohibited by the Delaware General
Corporation Law ("DGCL"). The Bylaws expressly provide that the indemnification
provisions set forth therein are not exclusive, and contemplate that agreements
may be entered into between the Corporation and its directors and officers with
respect to indemnification;

G.Section 145 of the DGCL, empowers the Corporation to indemnify its officers,
directors, employees and agents by agreement and to indemnify persons who serve,
at the request of the Corporation, as the directors, officers, employees or
agents of other

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive; 

H.Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by the
corporation or its stockholders for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the maximum extent permitted
by the DGCL;

I.The Corporation desires to provide the Indemnitee with specific contractual
assurances of the Indemnitee's rights to full indemnification against litigation
risks and reasonable expenses (regardless, among other things, of any amendment
to or revocation of the Certificate of Incorporation and Bylaws or any change in
control or business combination transaction relating to the Corporation or the
composition of its Board of Directors) in accordance with the terms hereof and,
to the extent insurance is available as provided herein, the coverage of the
Indemnitee under the Corporation's directors' and officers' liability insurance
policies;

J.The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but also promotes the best
interests of the Corporation and its stockholders;

K.The Corporation desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation;

L.Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he is
furnished the indemnity provided for herein; and

M.This Agreement is a supplement to and in furtherance of the Bylaws of the
Corporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder except as otherwise expressly provided herein.

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1.Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a)The term "Proceeding" shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration

2

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

and appeal of, and the giving of testimony in, any threatened, pending or
completed claim, action, suit, proceeding, or arbitration, whether civil,
criminal, administrative, investigative, appellate or arbitral, and whether
formal or informal, and which shall include any proceeding by or in the right of
the Corporation. 

(b)The phrase "by reason of the fact that Indemnitee is or was a director or
officer of the Corporation, or is or was serving at the Corporation's request as
a director, officer, employee or agent of any Other Enterprise", or any
substantially similar phrase, shall be broadly construed and shall include,
without limitation, any actual or alleged act or omission to act.

(c)The term "Expenses" shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect expenses, costs or charges
of any type or nature whatsoever (including, without limitation, all attorneys'
fees and related disbursements, appeal bonds, other out-of-pocket costs and
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
otherwise compensated by the Corporation or any third party, provided that the
rate of compensation and estimated time involved is approved by the
Corporation's Board of Directors, which approval shall not be unreasonably
withheld, conditioned or delayed), actually and reasonably incurred by
Indemnitee in connection with the investigation, preparation, prosecution,
defense, settlement, arbitration or appeal of, or the giving of testimony in, a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Corporation's Certificate of Incorporation or Bylaws, Section 145
of the DGCL or otherwise.

(d)The terms "judgments, fines and amounts paid in settlement" shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan.

(e)The term "Corporation" shall include, without limitation and in addition to
the resulting corporation, any constituent corporation or any Other Enterprise
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, and employees or agents, so that
any person who is or was a director or officer of such constituent corporation
or Other Enterprise, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of any Other Enterprise,
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as he or she would have with
respect to such constituent corporation or Other Enterprise as if its separate
existence had continued.

(f)The term "Other Enterprise" shall include, without limitation, any other
corporation, partnership, joint venture, trust or employee benefit plan.

(g)The phrase "serving at the request of the Corporation", or any substantially
similar phrase, shall include, without limitation, any service as a director or
officer of the Corporation which involves services as a director, officer,
employee or agent with respect to any Other Enterprise, including any employee
benefit plan.

3

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

(h)A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner "not opposed to
the best interests of the Corporation" as referred to in this Agreement. 

(i)The term "defense" shall include investigations of any Proceeding, appeals of
any Proceeding and defensive assertion of any cross-claim or counterclaim.

(j)The term "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee's
rights under this Agreement.  The Corporation agrees to pay the reasonable fees
of the Independent Counsel arising out of or relating to this Agreement or its
engagement pursuant hereto.

(k)The term "Change of Control" means (i) an acquisition by any person (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act")) of beneficial ownership of fifteen
percent (15%) or more of the combined voting power of the Corporation's then
outstanding voting securities; (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation and any new director whose election by the Board of
Directors or nomination for election by the Corporation's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (other than
directors elected to the Board of Directors as part of a threatened or actual
proxy contest, including by reason of an agreement intended to avoid or settle
any threatened or actual proxy contest), cease for any reason to constitute a
majority thereof; (iii) the consummation of a merger or consolidation involving
the Corporation if the stockholders of the Corporation, immediately before such
merger or consolidation, do not own, immediately following such merger or
consolidation, more than eighty percent (80%) of the combined voting power of
the outstanding voting securities of the resulting entity in substantially the
same proportion as their ownership of voting securities immediately before such
merger or consolidation; (iv) the consummation of the sale or other disposition
of all or substantially all of the assets of the Corporation; (v) approval by
the stockholders of the Corporation of a complete liquidation or dissolution of
the Corporation; (vi) the Corporation shall file or have filed against it, and
such filing shall not be dismissed, any bankruptcy or insolvency proceedings, or
a trustee, administrator or creditors committee shall be appointed to manage or
supervise the affairs of the Corporation; or (vii) the occurrence of any other
event of a nature that would be required to be reported in response to either
Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form promulgated under
the Exchange Act), whether or not the Corporation is then subject to such
reporting requirement.  Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur solely because

4

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

fifteen percent (15%) or more of the then outstanding voting securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Corporation or any of its
subsidiaries or (ii) any entity that, immediately prior to such acquisition, is
owned directly or indirectly by the stockholders of the Corporation in the same
proportion as their ownership of shares in the Corporation immediately prior to
such acquisition. 

Section 2.Indemnification.

(a)Subject to Sections 4, 6 and 8 of this Agreement, to the fullest extent not
prohibited by the laws of the State of Delaware, as the same now exists or may
hereafter be amended (but only to the extent any such amendment permits the
Corporation to provide broader indemnification rights than such law permitted
the Corporation to provide prior to such amendment), the Corporation shall
indemnify, defend and hold harmless, Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to, or a witness of, or is otherwise
involved in, any Proceeding by reason of the fact that Indemnitee is or was or
has agreed to serve as a director or officer of the Corporation, or is or was
serving at the Corporation's request as a director, officer, employee or agent
of any Other Enterprise, or by reason of any action taken or alleged to have
been taken, or omitted to be taken or alleged to be omitted to be taken, in such
capacity.  

(b)Subject to Sections 4, 6 and 8 of this Agreement, to the fullest extent not
prohibited by the laws of the State of Delaware, as the same now exists or may
hereafter be amended (but only to the extent any such amendment permits the
Corporation to provide broader indemnification rights than such law permitted
the Corporation to provide prior to such amendment), the indemnification
provided by this Section 2 shall be from and against Expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee's behalf in connection with such Proceeding, but shall only be
provided if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee's conduct was unlawful.

(c)Indemnitee shall be deemed to have met the applicable standard of conduct
under the laws of the State of Delaware for entitlement to indemnification if
Indemnitee’s action or inaction that is the subject of the Proceeding is based
on reliance in good faith upon the records of the Corporation or upon such
information, opinions, reports or statements presented to the Corporation by any
of the Corporation's officers or employees, or Committees of the Board or
Directors, or by any other person (including, without limitation, legal counsel,
investment bankers, accountants, auditors or appraisers) as to matters the
Indemnitee reasonably believes are within such other person's professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Corporation.  The provisions of this subsection (c) shall not be deemed
to be exclusive or limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct under
the laws of the State of Delaware for entitlement to indemnification.

(d)Notwithstanding the foregoing provisions of this Section 2, in the case of
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director or officer
of the Corporation, or is or was serving

5

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

at the Corporation's request as a director, officer, employee or agent of any
Other Enterprise, no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Corporation unless, and only to the extent that a Delaware Court of Chancery
("Delaware Court") or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the Delaware Court or such other
court shall deem proper.  

(e)The termination of any Proceeding by judgment, order, settlement, conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee's conduct was unlawful.

Section 3.Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding referred to in Section 2 hereof or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred in connection therewith.  For purposes of  this Agreement
and without limiting the foregoing, if any Proceeding is disposed of, on the
merits or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Corporation, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal Proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee's
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his service to the Corporation, a witness in any
Proceeding to which Indemnitee is not a party, such Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of such Indemnitee in connection therewith.

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee's behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, and any appeal therefrom but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.  Any necessary
determination regarding allocation or apportionment of Expenses between
successful and unsuccessful claims, issues or matters shall be made by the
person, persons or entity empowered or selected under Section 4(a) to determine
whether Indemnitee is entitled to indemnification.

6

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

Section 4.Determination That Indemnification Is Proper.  

(a)Any indemnification hereunder shall (unless otherwise ordered by a court) be
made by the Corporation unless a determination is made that indemnification of
such person is not proper in the circumstances because he or she has not met the
applicable standard of conduct set forth in Section 2(b) hereof. Any such
determination shall be made (i) by a majority vote of the directors who are not
parties to the Proceeding in question ("disinterested directors"), even if less
than a quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
Proceeding in question, (iv) by Independent Counsel, or (v) by a court of
competent jurisdiction; provided, however, that following a Change of Control of
the Corporation, any determinations, whether arising out of acts, omissions or
events occurring prior to or after the Change of Control of the Corporation,
shall be made by Independent Counsel selected in the manner described in Section
4(c).  Such Independent Counsel shall determine as promptly as practicable
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law and shall render a written opinion to the Corporation and to
Indemnitee to such effect.

(b)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 4(a) hereof and no Change of Control has
occurred, the Independent Counsel shall be selected as provided in this Section
4(b).  In such case, the Independent Counsel shall be selected by the Board of
Directors and the Corporation shall give prompt written notice to the Indemnitee
advising the Indemnitee of the Independent Counsel so selected.  Indemnitee may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Corporation, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of "Independent Counsel" as defined in Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made in proper form, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Delaware Court or a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee to the Corporation's selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 4(a) hereof.  The Corporation shall pay
any and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 4(a) hereof,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 4(b) regardless of the manner in which such
Independent Counsel was selected or appointed.

7

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary herein, if a Change of Control has
occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors)
and Indemnitee shall give prompt written notice to the Corporation advising it
of the identity of the Independent Counsel so selected.  The Corporation may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of "Independent Counsel" as defined in Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made in proper form, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Delaware Court or a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Corporation to the Indemnitee's selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 4(a) hereof.  The Corporation shall pay
any and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 4(a) hereof,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 4(c) regardless of the manner in which such
Independent Counsel was selected or appointed. 

Section 5.Advance Payment of Expenses; Notification and Defense of Claim.

(a)In the event that the Corporation does not assume the defense pursuant to
Section 5(c) of any Proceeding of which the Corporation receives notice under
this Agreement, any Expenses incurred by Indemnitee in defending a Proceeding,
or in connection with an enforcement action pursuant to Section 6(b), shall be
paid by the Corporation to Indemnitee in advance of the final disposition of
such Proceeding as soon as practicable but in any event no later than twenty
(20) days after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time (which shall
include invoices received by Indemnitee in connection with such Expenses;
provided, however, that Indemnitee shall not be required to provide any
documentation or information to the extent that the provision thereof would
jeopardize the attorney-client privilege), and (ii) an undertaking by or on
behalf of Indemnitee to repay such amount or amounts, only if, and to the extent
that, there is a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) that Indemnitee is not entitled to be
indemnified by the Corporation as authorized by this Agreement, Bylaws,
applicable law or otherwise.  Such undertaking shall be accepted without
reference to the financial ability of Indemnitee to make such repayment.
Advances shall be unsecured and interest-free.  

(b)Promptly after receipt by Indemnitee of written notice of the commencement of
any Proceeding, Indemnitee shall, if a claim thereof is to be made against the

8

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

Corporation hereunder, notify the Corporation of the commencement thereof.  The
failure to promptly notify the Corporation of the commencement of the
Proceeding, or Indemnitee's request for indemnification, will not relieve the
Corporation from any liability that it may have to Indemnitee hereunder, except
to the extent the Corporation is prejudiced in its defense of such Proceeding as
a result of such failure. 

(c)In the event the Corporation shall be obligated to pay the Expenses of
Indemnitee with respect to a Proceeding as provided in this Agreement, its
Certificate of Incorporation, its Bylaws or otherwise, the Corporation, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of
written notice of its election to do so.  After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee's own counsel in such Proceeding at Indemnitee's
expense and (ii) if (1) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (2) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense, (3) after a Change of Control, the
employment of counsel by Indemnitee has been approved by the Independent Counsel
or (4) the Corporation shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee's counsel
shall be at the expense of the Corporation, except as otherwise provided by this
Agreement.  The Corporation shall not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation or Indemnitee shall have
reasonably made the conclusion provided for in clause (2) of the proviso in the
immediately preceding sentence.

(d)Notwithstanding any other provision of this Agreement to the contrary, to the
extent that Indemnitee is, by reason of Indemnitee's corporate status with
respect to the Corporation or any Other Enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any Proceeding at a time when Indemnitee is not a
party in the Proceeding, the Corporation shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith.

Section 6.Procedure for Indemnification.

(a)To obtain indemnification (other than as provided otherwise herein) under
this Agreement, Indemnitee shall promptly submit to the Corporation a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  The
Corporation shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

9

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

(b)The determination whether to grant Indemnitee's indemnification request
(whether made by the Board of Directors or one of its committees, Independent
Counsel, or the Corporation's stockholders) shall be made promptly, and in any
event within sixty (60) days following receipt of a request for indemnification
pursuant to Section 6(a). The right to indemnification as granted by Section 2
of this Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or
fails to respond within such sixty-day (60) period.  It shall be a defense to
any such action (other than an action brought to enforce a claim for the advance
of Expenses under Section 5 hereof where the required undertaking, if any, has
been received by the Corporation) that Indemnitee has not met the standard of
conduct set forth in Section 2 hereof, but the burden of proving such defense by
clear and convincing evidence shall be on the Corporation. Neither the failure
of the Corporation (including its Board of Directors or one of its committees,
its Independent Counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 2 hereof, nor the fact that there has been an
actual determination by the Corporation (including its Board of Directors or one
of its committees, its Independent Counsel, and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct.  The Indemnitee's Expenses incurred in
connection with successfully establishing Indemnitee's right to indemnification,
in whole or in part, in any such Proceeding or otherwise shall also be
indemnified by the Corporation. 

(c)The Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 6, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.  Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.  

(d)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.  

Section 7.Insurance and Subrogation.

(a)The Corporation represents that it currently has in effect the following
policy or policies of director and officer liability insurance (the "Insurance
Policies") which names or covers Indemnitee as an insured:

Insurer

Policy No.

Limit

Retention

 

 

 

 

 

 

 

 

 

 

 

 

(b)So long as Indemnitee shall continue to serve as a director or officer of the
Corporation, or shall continue at the request of the Corporation to serve as a
director or officer,

10

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

employee or agent of any Other Enterprise (which term, solely for purposes of
this Section 7(b), shall be defined by reference to the definition of such term
in the applicable Insurance Policy), and thereafter so long as Indemnitee shall
be subject to any possible claim or is a party or is threatened to be made a
party to any Proceeding, by reason of the fact that Indemnitee is or was a
director or officer of the Corporation, or is or was serving in any of said
other capacities at the request of the Corporation, the Corporation shall be
required to maintain the Insurance Policies in effect or to obtain policies of
directors' and officers' liability insurance from established and reputable
insurers with coverage in at least the amount or amounts as prescribed by the
Insurance Policies and which provides the Indemnitee with substantially the same
rights and benefits as the Insurance Policies, and which coverage, rights and
benefits shall, in any event, be as favorable to Indemnitee as are accorded to
the most favorably insured of the Corporation's directors or officers, as the
case may be ("Comparable D&O Insurance") unless, in the reasonable business
judgment of the Board of Directors of the Corporation as it may exist from time
to time, either (i) the premium cost for such Insurance Policies or Comparable
D&O Insurance is materially disproportionate to the amount of coverage provided,
or (ii) the coverage provided by such Insurance Policies or Comparable D&O
Insurance is so limited by exclusions that there is insufficient benefit
provided by such director and officer liability insurance; provided, however,
that in the event that the Board of Directors makes such a determination, the
Corporation shall provide notice to Indemnitee no less than ninety (90) days
prior to the lapse or termination of coverage under the Insurance Policies or
Comparable D&O Insurance. 

(c)If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Corporation has director and officer liability insurance in effect,
the Corporation shall give prompt notice of the commencement of such claim, and
any Proceeding in which such claim is asserted, to the insurers in accordance
with the procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such claim or
Proceeding in accordance with the terms of such policies.  The failure or
refusal of any such insurer to pay any such amount shall not affect or impair
the obligations of the Corporation under this Agreement.

(d)In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy.  The Corporation shall pay or reimburse all Expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

(e)The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
Expenses, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under the Corporation's Certificate of Incorporation or Bylaws, or
any insurance policy, contract, agreement or otherwise.

(f)The Corporation's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Corporation as a
director, officer,

11

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

employee or agent of any Other Enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such Other Enterprise. 

Section 8.Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

(a)Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to a Proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Sections 6(b) and 8(b) of this Agreement), unless such Proceeding (or part
thereof) was authorized or consented to by the Board of Directors of the
Corporation or the Proceeding was commenced following a Change of Control.

(b)Action for Indemnification. To indemnify Indemnitee for any Expenses incurred
by Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce
or interpret this Agreement, unless Indemnitee is successful in establishing
Indemnitee's right to indemnification in such Proceeding, in whole or in part,
or unless and to the extent that the Delaware Court or the court in such
Proceeding shall determine that, despite Indemnitee's failure to establish his
or her right to indemnification, Indemnitee is entitled to indemnity for such
Expenses; provided, however, that nothing in this Section 8(b) is intended to
limit the Corporation's obligation with respect to the advancement of Expenses
to Indemnitee in connection with any such Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 5 hereof.

(c)Claims Prohibited by Law.  To indemnify Indemnitee if a final decision by a
court of competent jurisdiction determines that such indemnification is
prohibited by applicable law.

(d)Certain Statutory Violations. To indemnify Indemnitee on account of any
Proceeding with respect to which final judgment is rendered against Indemnitee
for (i) payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Exchange Act or
any similar successor statute, or (ii) any reimbursement of the Corporation by
the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Corporation, as required in each case under the Exchange Act
(including any such reimbursements pursuant to Section 304 of the Sarbanes-Oxley
Act of 2002 (the "Sarbanes-Oxley Act"), Section 10D of the Exchange Act added by
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations implementing the foregoing, or the payment to the Corporation of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).

(e)Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
Proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any Other
Enterprise.

12

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

Section 9.Mutual Acknowledgement.  Both the Corporation and the Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors, officers,
employees, agents or fiduciaries under this Agreement or otherwise.  The
Indemnitee understands and acknowledges that the Corporation has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Corporation’s right under public policy
to indemnify the Indemnitee. 

Section 10.Certain Settlement Provisions.  The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any Proceeding without the Corporation's prior written consent,
which shall not be unreasonably withheld, conditioned or delayed; provided,
however, that if a Change of Control has occurred, the Corporation shall be
liable for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement.  The Corporation shall not
settle any Proceeding in any manner that would impose any fine or other
obligation on Indemnitee without Indemnitee's prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.

Section 11.Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to Expenses,
judgments, fines and amounts paid in settlement with respect to any Proceeding,
including an action by or in the right of the Corporation, to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.

Section 12.Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee's
Expenses, judgments, fines and amounts paid in settlement with respect to any
Proceeding, or any claims, issues or matters in such Proceeding, in an amount
that is just and equitable in the circumstances, taking into account, among
other things, contributions by other directors and officers of the Corporation
or others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 2 hereof, or (ii) any
limitation on indemnification set forth in Section 7(e), 8, 9 or 10 hereof.  

Section 13.Form and Delivery of Communications.  All notices and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given:  (i) upon personal delivery to the party to
be notified, (ii) if sent via facsimile, upon confirmation of facsimile transfer
or, if sent via electronic mail, upon confirmation of delivery when directed to
the relevant electronic mail address, if sent during normal business hours of
the recipient, or if not sent during normal business hours of the recipient,
then on the recipient’s next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written

13

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

verification of receipt.  All communications shall be sent to the address,
facsimile number or electronic mail address set forth below, or to such other
address, facsimile number or electronic mail address as may have been furnished
hereafter to Indemnitee by the Corporation or to the Corporation by Indemnitee,
as the case may be. 

If to the Corporation:

____________________

____________________

____________________

Attn: _______________

Facsimile: _____________________

Electronic Mail Address:  _______________

 

If to Indemnitee:

 

________________________

________________________

________________________

 

Section 14.Nonexclusivity.  Except as expressly provided herein, the provisions
for indemnification, advancement of Expenses and contribution set forth in this
Agreement shall not be deemed exclusive of any other rights which Indemnitee may
have under any provision of law, the Corporation's Certificate of Incorporation
or Bylaws, in any court in which a Proceeding is brought, the vote of the
Corporation's stockholders or disinterested directors, other agreements or
otherwise, and Indemnitee's rights hereunder shall continue after Indemnitee has
ceased acting as a director or officer of the Corporation, or ceased serving at
the Corporation's request as a director, officer, employee or agent of any Other
Enterprise, and shall inure to the benefit of the heirs, executors,
administrators and legal representatives of Indemnitee.  However, no amendment
or alteration of the Corporation's Certificate of Incorporation or Bylaws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.

Section 15.Enforcement.  The Corporation shall be precluded from asserting in
any judicial Proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable.  The Corporation agrees that its
obligations set forth in this Agreement are unique and special, and that failure
of the Corporation to comply with the provisions of this Agreement will cause
irreparable and irremediable injury to Indemnitee, for which a remedy at law
will be inadequate.  As a result, in addition to any other right or remedy
Indemnitee may have at law or in equity with respect to breach of this
Agreement, Indemnitee shall be entitled to injunctive or mandatory relief
directing specific performance by the Corporation of its obligations under this
Agreement.

Section 16.Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification of, and advancement of Expenses and contribution to, Indemnitee
to the fullest extent now or hereafter permitted by law in accordance with the
provisions of this Agreement.

14

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

Section 17.Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement. 

Section 18.Modification and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 19.Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives.  The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.  This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director, officer, employee, agent of fiduciary (as applicable) of
the Corporation or of any Other Enterprise.

Section 20.Service of Process and Venue.  For purposes of any Proceedings to
enforce this Agreement, the Corporation and Indemnitee hereby irrevocably and
unconditionally (i) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the Delaware Court, and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any Proceeding arising out of or in connection
with this Agreement, (iii) irrevocably appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, CT Corporation
as its agent in the State of Delaware as such party's agent for acceptance of
legal process in connection with any such Proceeding against such party with the
same legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
Proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such Proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.  

Section 21.Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification of, or advancement of Expenses or contribution to, its
officers and directors by the Corporation, then the indemnification, advancement
of Expenses and contribution provided under this Agreement shall in all
instances be enforceable to the fullest

15

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

extent permitted under such law, notwithstanding any provision of this Agreement
to the contrary. 

Section 22.Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment.

Section 23.Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 24.Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 25.Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
("Section 409A") pursuant to Treasury Regulation Section
1.409A-1(b)(10).  Notwithstanding the foregoing, if any indemnification payment
or advancement of Expenses made hereunder shall be determined to be
"nonqualified deferred compensation" within the meaning of Section 409A, then
(i) the amount of the indemnification payment or advancement of Expenses during
one taxable year shall not affect the amount of the indemnification payments or
advancement of Expenses during any other taxable year, (ii) the indemnification
payments or advancement of Expenses must be made on or before the last day of
the Indemnitee's taxable year following the year in which the expense was
incurred, and (iii) the right to indemnification payments or advancement of
Expenses hereunder is not subject to liquidation or exchange for another
benefit.

[Signature Page Follows]




16

 

DB04/1003206.0002/11820348.4  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto to be effective as of the date first above written.

 

__________________________

 

 

By _______________________________________

Name:  

Title:  

 

 

 

INDEMNITEE:

 

 

By _______________________________________

Name:  

 

17

 

DB04/1003206.0002/11820348.4  